Case 2:18-cv-00135-JRG Document 669 Filed 09/22/19 Page 1 of 9 PageID #: 69192



                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF TEXAS
                              MARSHALL DIVISION


FRACTUS, S.A.,
                                             JURY TRIAL DEMANDED
            Plaintiff,
      v.

AT&T MOBILITY LLC,
                                             Case No. 2:18-cv-00135-JRG
            Defendant,                              LEAD CASE

T-MOBILE US, INC., ET AL.,
                                             Case No. 2:18-cv-00137-JRG
            Defendants,                           MEMBER CASE

CELLCO PARTNERSHIP D/B/A VERIZON
WIRELESS,
                                             Case No. 2:18-cv-00138-JRG
                                                  MEMBER CASE
            Defendant

COMMSCOPE TECHNOLOGIES LLC,

            Intervenor-Defendant, and
                                              Case No. 2:19-cv-255-JRG
T-MOBILE US, INC., ET AL.,                        MEMBER CASE

            Defendants,




           FRACTUS S.A.’S SUPPLEMENTAL BRIEF RESPONDING TO
                 COMMSCOPE MOTION IN LIMINE NO. 10
Case 2:18-cv-00135-JRG Document 669 Filed 09/22/19 Page 2 of 9 PageID #: 69193



       Pursuant to the Court’s request at the September 19, 2019 pre-trial conference, Plaintiff

Fractus S.A. (“Fractus”) respectfully submits this supplemental brief responding to Intervenor-

Defendant CommScope Technologies LLC’s Motion in Limine No. 10.

I.     RETAINED EXPERT STATEMENTS ARE ADMISSIBLE AS PARTY ADMISSIONS

       Under Federal Rule of Evidence 801(d)(2), hearsay exceptions provide for the admissibility

of a statement offered against an opposing party where the statement:

               (B) is one the party manifested that it adopted or believed to be true;
               (C) was made by a person whom the party authorized to make a
               statement on the subject; [or]
               (D) was made by the party’s agent or employee on a matter within
               the scope of that relationship and while it existed;

Fed. R. Evid. 801(d)(2)(B)-(D). The Fifth Circuit addressed the admissibility of expert

statements against the party who retained them in Collins v. Wayne Corp., 621 F.2d 777, 781

(5th Cir. 1980).1 There the district court had refused to allow into evidence the defendant’s

expert’s deposition testimony as a party admission. The Fifth Circuit held this was in error:

               The district court erred in not allowing the plaintiffs to offer
               [defendant’s expert’s] deposition into evidence as an admission of
               [defendant]. [Defendant] stated in its response to the plaintiffs’
               interrogatory that it had employed [the expert] as an expert to
               investigate and analyze the bus accident. [Defendant] also furnished
               a copy of [the expert’s] accident analysis to the plaintiffs.

Id. The Fifth Circuit explained that, “[i]n giving his deposition [the expert] was performing the

function that [defendant] had employed him to perform,” and thus the deposition statements were

party admissions. Id. at 782. Although the expert there was an investigator developing fact

evidence, the same reasoning applies to any retained expert hired by a party to prepare a report or



1
 A 2000 amendment to Federal Rule of Evidence 103(a) changed the prevailing law in the Fifth
Circuit at the time of Collins that required an objection at trial to preserve error. Mathis v. Exxon
Corp., 302 F.3d 448, 459, n.16 (5th Cir. 2002). Rule 103(a) does not impact the underlying
admissibility question, and Collins remains good law.


                                                  1
Case 2:18-cv-00135-JRG Document 669 Filed 09/22/19 Page 3 of 9 PageID #: 69194



testify—the expert is hired for the purpose of providing those statements. By submitting a report

and/or offering a deposition of that expert, the party has typically “manifested that it adopted or

believed [the expert’s statements] to be true” and “authorized [the expert] to make a statement on

the subject.” Fed. R. Evid. 801(d)(2)(B)-(C). The Eastern District of Texas has followed Collins

and permitted use of expert statements against the retaining party. See Abstrax, Inc. v. Dell, Inc.,

No. 2:07-cv-221-DF, 2009 WL 10677355, at *1 (E.D. Tex. Oct. 9, 2009) (“[T]he statements made

by Dell’s expert in the Lucent litigation are not hearsay. They are admissions. To be sure, they

are (1) statements of which Dell has manifested an adoption or belief in their truth; (2) statements

by a person authorized by the party to make a statement concerning the subject; or (3) statements

by the party’s agent concerning a matter within the scope of the agency or employment.”).

       The Fifth Circuit has noted that this admissibility is not without a qualification. Under

Collins, the statements are evidentiary admissions, not binding judicial admissions, and thus the

defendant would still “have had an opportunity to explain why some of [the expert’s] conclusions

were not consistent with [defendant’s] position at trial.” 621 F.2d at 782. Similarly, in Gray v.

American Cyanamid Co., the Fifth Circuit noted that in light of a party representative’s testimony

as a whole, it would “not interpret stray statements made during the heat of cross-examination as

binding judicial admissions.” No. 92-7118, 1994 WL 242630, at *3, n.8 (5th Cir. May 17, 1994).

       Outside of the Fifth Circuit, courts have taken different approaches to the admissibility of

expert statements as party admissions. Pernix Ireland Pain Dac v. Alvogen Malta Operations Ltd.,

316 F. Supp. 3d 816, 823 (D. Del. 2018) (gathering cases). The Third Circuit has held that an

expert’s statements from a previous, unrelated proceeding are not admissible under Rule

801(d)(2)(C), under the theory that an expert witness is typically not a party “agent.” Kirk v.

Raymark Indus., Inc., 61 F.3d 147, 164 (3d Cir. 1995) (concluding that “[s]ince an expert witness




                                                 2
Case 2:18-cv-00135-JRG Document 669 Filed 09/22/19 Page 4 of 9 PageID #: 69195



is not subject to the control of the party opponent with respect to consultation and testimony he or

she is hired to give, the expert witness cannot be deemed an agent” under Rule 801(d)(2)(C)); see

Pernix, 316 F. Supp. 3d at 823 (following Kirk and recognizing its application to Rule 801(d)(2)(C)

or 801(d)(2)(D)). Pernix did recognize, however, that expert statements may be regarded as an

adoptive admission and not hearsay under Rule 801(d)(2)(B), consistent with Kirk, “if the

circumstances in which the statement is made, used, or proposed to be used indicate that the party

supports the statement as representing its position.” Pernix, 316 F. Supp. 3d at 824. Thus, “if the

party has called the expert as a witness, in the same or another proceeding, to prove a particular

act and the witness has so testified, the party will be held to have adopted the expert’s testimony

on that point as an admission.” Id. at 824-25.

       A number of courts following Kirk have qualified that its reasoning applies absent a factual

showing of agency or authorization by the party, and have not expressly considered Rule

801(d)(2)(B) as basis for finding an hearsay exception. See, e.g. N5 Techs. LLC v. Capital One

N.A., 56 F. Supp. 3d 755, 765 (E.D. Va. 2014) (holding defendant’s expert report not admissible

as party statement because there was no showing that “the expert was acting as the party’s agent

or employee or was specifically authorized to make a statement on that subject”); In re Air Crash

Near Rio Grande Puerto Rico, No. 11–md–02246, 2016 WL 6916599, at *2 (S.D. Fla. Jan. 21,

2016) (holding party did not “have the necessary control over the retained experts to establish an

agency relationship” for Rule 801(d)(2)).

       Other courts have followed the Fifth Circuit’s approach in Collins. See, e.g., In re Chicago

Flood Litig., No. 93 C 1214, 1995 WL 437501, at *11 (N.D. Ill. July 21, 1995) (“A party’s

pleadings and expert reports often constitute party admissions pursuant to Fed. R. Evid.

801(d)(2)”); Bianco v. Hultsteg AB, No. 05 C 0538, 2009 WL 347002, at *12 (N.D. Ill. Feb. 5,




                                                 3
Case 2:18-cv-00135-JRG Document 669 Filed 09/22/19 Page 5 of 9 PageID #: 69196



2009) (ruling expert’s deposition testimony is admission of party-opponent under Rule 801(d)(2));

Samaritan Health Ctr. v. Simplicity Health Care Plan, 459 F.Supp.2d 786, 799 (E.D. Wis. 2006)

(“[B]ecause First Health proffers its opponent’s expert report against that opponent, the report can

be considered an admission by a party-opponent.”).

         Irrespective of how other courts have handled the question, however, Fifth Circuit law

governs the inquiry for this Court. See SSL Servs., LLC v. Citrix Sys., Inc., 769 F.3d 1073, 1082

(Fed. Cir. 2014) (regional circuit law governs evidentiary rulings in patent cases); see Pernix, 316

F. Supp. 3d at 822 (recognizing and adopting Third Circuit precedent on admissibility of expert

statements as binding despite divided authority). In this Court, Collins is binding, and absent a

factual showing otherwise, provides that expert statements are non-hearsay admission of the

retaining party.

II.      USE OF PARTY ADMISSIONS AT TRIAL

         As a party admission, expert statements from this case generally can be referenced by either

party at trial to, among other things, cross-examine a corporate representative of the party who

retained that expert. See Intellectual Ventures II LLC v. Sprint Spectrum, L.P., et al, 2:17-CV-

662-JRG-RSP (E.D. Tex. May 3, 2019) (Tr. at 14:20-24) (Ex. 1)2 (denying defendants’ motion in

limine that sought to preclude reference at trial to experts who submitted reports but would not be

present at trial or relied on by testifying experts). This Court has at least in one instance declined

under Rule 801(d)(2)(C) to treat statements of a party expert in a prior trial in that case as binding

judicial admissions. Ceats, Inc. v. Ticketnetwork, Inc. et al, 2:15-CV-1470-JRG-RSP (E.D. Tex.

Jan. 18, 2018) (Tr. at 64:8-64:20) (Ex. 2). The Court did not, however, rule out use of those

statements for impeachment if a party witness testified in a manner inconsistent with the expert’s



2
    All exhibits are attached to the Declaration of Gabriela M. Ruiz.


                                                   4
Case 2:18-cv-00135-JRG Document 669 Filed 09/22/19 Page 6 of 9 PageID #: 69197



prior statements. See id. at 67-80. In the above-captioned cases, the relevant expert statements

were made in depositions and reports in this proceeding, and under Collins and Abstrax, are proper

impeachment material. At the very least, a party should be permitted to introduce the fact that the

opposing party has other retained experts in the case whom they have elected not to call at trial.

III.   CONCLUSION

       For the foregoing reasons, Fractus submits that an expert’s statements are admissible as

non-hearsay admissions of the retaining party.        Because of the difficulty associated with

anticipating all the bases that might allow for the use of Defendants’ testifying experts’ statements

contained in their respective expert reports, Fractus agrees to approach before referencing any

statement of fact contained in those reports. However, Fractus should be allowed to reference the

fact that Defendants have each retained their own experts and the fact that Defendants did or did

not call said retained expert to testify with respect to the topics on which said experts were

identified.



Dated: September 22, 2019                     Respectfully submitted,

                                              /s/ Michael Ng
                                              Michael Ng
                                              California State Bar No. 237915 (Lead
                                              Attorney)
                                              Daniel A. Zaheer
                                              California State Bar No. 237118
                                              Michael M. Rosen
                                              California State Bar No. 230964
                                              michael.ng@kobrekim.com
                                              daniel.zaheer@kobrekim.com
                                              michael.rosen@kobrekim.com
                                              KOBRE & KIM LLP
                                              150 California Street, 19th Floor
                                              San Francisco, CA 94111
                                              Telephone: 415-582-4800
                                              Facsimile: 415-582-4811



                                                 5
Case 2:18-cv-00135-JRG Document 669 Filed 09/22/19 Page 7 of 9 PageID #: 69198




                                    Hugham Chan
                                    Washington DC Bar No. 1011058
                                    Kimberly Perrotta Cole
                                    Washington DC Bar No. 495574
                                    hugham.chan@kobrekim.com
                                    kimberly.cole@kobrekim.com
                                    KOBRE & KIM LLP
                                    1919 M Street, NW
                                    Washington, DC 20036
                                    Telephone: 202-664-1956
                                    Facsimile: 202-510-2993

                                    George Stamatopoulos
                                    New York State Bar No. 5163340
                                    Benjamin J.A. Sauter
                                    New York State Bar No. 4691515
                                    Steven W. Perlstein
                                    New York State Bar No. 2982478
                                    george.stamatopoulos@kobrekim.com
                                    benjamin.sauter@kobrekim.com
                                    steven.perlstein@kobrekim.com
                                    KOBRE & KIM LLP
                                    800 Third Avenue
                                    New York, NY 10022
                                    Telephone: 646-658-4972
                                    Facsimile: 212-488-1220

                                    Adriana Riviere-Badell
                                    Florida State Bar No. 30572
                                    Gabriela Ruiz
                                    Florida State Bar No. 46844
                                    Joshua Kushner
                                    Florida State Bar No. 93597
                                    adriana.riviere-badell@kobrekim.com
                                    gabriela.ruiz@kobrekim.com
                                    Joshua.kushner@kobrekim.com
                                    KOBRE & KIM LLP
                                    201 South Biscayne Boulevard, Suite 1900
                                    Miami, Florida 33131
                                    Telephone: 305-967-6100
                                    Facsimile: 305-967-6120

                                    /s/ S. Calvin Capshaw
                                    S. Calvin Capshaw
                                    Texas State Bar No. 03783900



                                      6
Case 2:18-cv-00135-JRG Document 669 Filed 09/22/19 Page 8 of 9 PageID #: 69199



                                    Elizabeth L. DeRieux
                                    Texas State Bar No. 05770585
                                    ccapshaw@capshawlaw.com
                                    ederieux@capshawlaw.com
                                    CAPSHAW DERIEUX LLP
                                    114 E. Commerce Ave.
                                    Gladewater, TX 75647
                                    Telephone: 903-845-5770

                                    /s/ T. John Ward. Jr.
                                    T. John Ward Jr.
                                    Texas State Bar No. 00794818
                                    Claire Abernathy Henry
                                    Texas State Bar No. 24053063
                                    Andrea L. Fair
                                    Texas State Bar No. 24078488
                                    jw@jwfirm.com
                                    claire@wsfirm.com
                                    andrea@wsfirm.com
                                    WARD, SMITH & HILL, PLLC
                                    PO Box 1231
                                    Longview, TX 75606
                                    Telephone: 903-757-6400
                                    Facsimile: 903-757-2323

                                    Attorneys for Plaintiff
                                    Fractus, S.A.




                                       7
Case 2:18-cv-00135-JRG Document 669 Filed 09/22/19 Page 9 of 9 PageID #: 69200



                              CERTIFICATE OF SERVICE
      I hereby certify that a true and correct copy of the above and foregoing document has been

delivered to all counsel of record through the Court’s CM/ECF system on this 22nd day of

September, 2019.

                                                   /s/ Michael Ng
                                                   Michael Ng




                                              8
